NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


WILLIAM C. ROUTENBERG,           )
                                 )
           Appellant,            )
                                 )
v.                               )           Case No. 2D18-3549
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed July 12, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Joseph A. Bulone, Judge.

William C. Routenberg, pro se.


PER CURIAM.

             Affirmed.


LaROSE, NORTHCUTT, and SMITH, JJ., Concur.